DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is based on the communications filed June 15, 2020. Claims 1 – 20 are currently pending and considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “sensor” in claim 1 is used by the claim to mean “configured to dispense… and simultaneously transmit,” while the accepted meaning is as provided for in the specification, “The term "sensor" refers to any element capable of detecting a change of state.,” page 9 Lines 11 – 12 of the specification as originally filed. The term is indefinite because the specification does not clearly redefine the term in the same terms as the claim language “the sensor is configured to dispense… and simultaneously transmit”. Therefore, it is unclear how a sensor or any element capable of detecting a change of state is also configured to dispense… and simultaneously transmit. 
The term “adjacent” in claims 3 and 14 is a relative term which renders the claim indefinite. The term “adjacent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 10 recites the limitation "the motor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 4 – 9, 11 – 13, and 15 – 20 are rejected due to dependency.
Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 6, 14 – 17 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Lynn (US 7,782,214 B1), hereinafter Lynn.

Claim 1: Lynn discloses a dispenser comprising: 
a housing defined by an inner reservoir (see at least, “In the embodiment of FIG. 1, the dispenser preferably comprises a container 10 for a liquid such as liquid soap or other personal health care liquid 19. Container 10 has an opening 11 defined by threaded male lip 12. Male lip 12 is designed to fit female threaded cap 15 so that cap 15 can be taken on and off so that container 10 can be filled or refilled with liquid soap 19,” Lynn Column 5 Line 62 – Column 6 Line 1) and a dispensing outlet (see at least, “Preferably inserted through opening 11 is discharge pipe/outlet/hose (discharge pipe) 14 which exits opening 11 not necessarily adjacent to a wash basin or sink. 20 through cap 15 and has exit hole 18 where the liquid soap 19 exits the apparatus and goes on a person's hand,” Lynn Column 6 Lines 18 – 21); 
a base operatively connected to a bottom surface of the housing (see at least, “In the exemplary embodiment shown in FIG. 1, the electronic teaching system is situated below container 10, although other configurations are within the scope of the disclosure. For example, in one embodiment the electronics and soap container are in one integral unit as opposed to a potentially detachable base unit as illustrated. Referring to the illustrated example, however, it is the downward motion on pump/discharge pipe 14 that dispenses soap 19, and also triggers the teaching function. This occurs because switch 27 (or pressure sensor) is on top of power supply 21 and imme-diately below, the top cover of base cover 92,” Lynn Column 10 Lines 15 – 25), wherein the base comprises at least one speaker capable of transmitting an auditory tone (see at least, “The electronics for teaching/entertaining or trivia communicating may comprise a memory/record keeping mechanism such as memory 51, processor/message generator means such 15 as processor 61, a transducer such as speaker 89, and power supply 21,” Lynn Column 7 Lines 13 – 16); and 
a sensor capable of detecting the presence of a user (see at least, “When a user operates dispenser 5 by contacting, pressing, pushing, compressing, hands free sensing, etc. the soap dispenser 5, the teaching/entertaining/informing function is trig-gered as well. This triggering of the teaching function can be done very simply in a wide variety of ways, known to those skilled in the art, since the teaching device is typically electronic. Consequently any button, switch, trigger, location readers, etc. will work. For example, various position sensi-tive switches, magnetic switches, contact switches, capacitive switches, or the like may be used without departing from the scope of the present disclosure,” Lynn Column 6 Lines 42 – 52), wherein the sensor is configured to dispense a predetermined amount of product housed within the inner reservoir (predetermined amount is dispensed given the nature of pump mechanism 16, see at least, “Pump 16 is also coupled with siphon/suction pipe 17. The up and down motion of discharge pipe 14 inside pump 16 preferably causes liquid soap 19 to be sucked into siphon pipe 17, then into pump 16 and ultimately through discharge pipe 14 and out through exit hole 18,” Lynn Column 6 Lines28 – 32, FIG. 1) and simultaneously transmit an auditory tone from the speaker when the presence of a user is detected (see at least, “the teaching device which is triggered roughly concurrently with the dispensing 20 of the soap,” Lynn Column 11 Lines 19 – 20).

Claim 2: Lynn discloses the dispenser of claim 1 wherein the auditory tone is selected from music, quotes, Scripture, jokes, short stories, passages from the King James Bible, or combinations thereof (see at least, “In order to remain interesting, there may be a large variety of different individual packets of digital information to be shared with the user(s). "Large variety" means at the very least a hundred or more different pieces of information (e.g. trivia questions and answers, jokes, music clips, etc.) and more preferably many hundreds or even many thousands of different individual packets of digital information,” Lynn Column 2 Lines 3 – 10).

Claim 3: Lynn discloses the dispenser of claim 1, wherein the sensor is configured adjacent to the dispensing outlet (see at least, “Accordingly, switch 27 is preferably operable to selectively couple the various electronic components via one or more wires 22 or other electrical conduits. Switch 27 may be implemented using a variety of technolo-gies including but not limited to contact switches, micro-electro-mechanical switches, pushbutton, toggle, slide, location sensors, RFIDs, as well as other switches. Note that other switches (not illustrated) may be positioned in other locations to detect use of the soap dispenser without departing from the scope of the present disclosure,” Lynn Column 7 Lines 32 – 41, and therefore is considered adjacent in order to detect use).

Claim 4: Lynn discloses the dispenser of claim 1, wherein a top surface of the housing includes an access operably connected to the inner reservoir (see at least, “Container 10 has an opening 11 defined by threaded male lip 12. Male lip 12 is designed to fit female threaded cap 15 so that cap 15 can be taken on and off so that container 10 can be filled or refilled with liquid soap 19,” Lynn Column 5 Line 64 – Column 6 Line 1).

Claim 5: Lynn discloses the dispenser of claim 1, wherein the sensor is selected from a motion sensor, infrared sensor, or heat sensor (see at least, “This occurs because switch 27 (or pressure sensor) is on top of power supply 21 and imme-diately below, the top cover of base cover 92,” Lynn Column 10 Lines 23 – 25),

Claim 6: Lynn discloses the dispenser of claim 1, wherein the speakers are positioned beneath the base (see at least, “speaker/transducer 89,” Lynn Column 9 Lines 10 – 12,  positioned beneath “base dispenser attachment mechanism 99,” Lynn Column 10 Line 66, FIG. 1).

Claim 14: Lynn discloses a method of simultaneously dispensing a product and transmitting an auditory tone from a dispenser upon triggering of a dispenser sensor, the method comprising: positioning an object adjacent to the sensor of the dispenser of claim 1 to trigger the sensor (see at least, “person’s hand,” Lynn Column 6 Line 21, “When a user operates dispenser 5 by contacting, pressing, pushing, compressing, hands free sensing, etc. the soap dispenser 5, the teaching/entertaining/informing function is trig-gered as well. This triggering of the teaching function can be done very simply in a wide variety of ways, known to those skilled in the art, since the teaching device is typically electronic.
Consequently any button, switch, trigger, location readers, etc. will work. For example, various position sensi-tive switches, magnetic switches, contact switches, capacitive switches, or the like may be used without departing from the scope of the present disclosure,” Lynn Column 6 Lines 42 – 52); dispensing a pre-determined amount of product from the outlet (predetermined amount is dispensed given the nature of pump mechanism 16, see at least, “Pump 16 is also coupled with siphon/suction pipe 17. The up and down motion of discharge pipe 14 inside pump 16 preferably causes liquid soap 19 to be sucked into siphon pipe 17, then into pump 16 and ultimately through discharge pipe 14 and out through exit hole 18,” Lynn Column 6 Lines28 – 32, FIG. 1); simultaneously emitting an auditory tone from the at least one speaker (see at least, “the teaching device which is triggered roughly concurrently with the dispensing 20 of the soap,” Lynn Column 11 Lines 19 – 20); wherein the auditory tone lasts for a pre-determined amount of time (see at least, “Preferably the information being communicated to the user
is interesting to them and therefore coerces them into using the hygiene device on a continual basis. When a soap dispenser is used to trigger the information delivery, it is preferable that the amount of information delivered should correspond with the desired duration (e.g. approximately 15-20 seconds) of the act of washing one's hands,” Lynn Column 3 Lines 36 – 43).

Claim 15: Lynn discloses the method of claim 14, wherein the auditory tone is randomly selected from a number of different auditory tones (see at least, “The order of communicating facts, trivia, entertainment or other information can be done in a random way, (e.g. random within a particular category a user has picked or random between categories), to keep it interesting,” Lynn Column 3 Lines 47 – 50).

Claim 16: Lynn discloses the method of claim 14, wherein the auditory tone is selected from music, quotes, Scripture, jokes, short stories, passages from the King James Bible, or combinations thereof (see at least, “In order to remain interesting, there may be a large variety of different individual packets of digital information to be shared with the user(s). "Large variety" means at the very least a hundred or more different pieces of information (e.g. trivia questions and answers, jokes, music clips, etc.) and more preferably many hundreds or even many thousands of different individual packets of digital information,” Lynn Column 2 Lines 3 – 10).

Claim 17: Lynn discloses the method of claim 14, wherein the at least one speaker is positioned beneath the dispenser base (see at least, “speaker/transducer 89,” Lynn Column 9 Lines 10 – 12,  positioned beneath “base dispenser attachment mechanism 99,” Lynn Column 10 Line 66, FIG. 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9 – 11, 13, and 18 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynn in view of Choi (US 2012/0111884 A1), hereinafter Choi.

Claim 7: Lynn discloses the dispenser of claim 1, further comprising a microcontroller and a digital tone module (see at least, “The electronics for teaching/entertaining or trivia communicating may comprise a memory/record keeping mechanism such as memory 51, processor/message generator means such 15 as processor 61, a transducer such as speaker 89, and power supply 21. Memory 51 may include, but is not limited to, random access memory (RAM), electrically erasable programmable read only memory (EEPROM), masked ROM, compact flash memory, secure data memory, any of various commercially available microprocessors, including digital signal processors or the like. Commercially available audible chips with memory and speaking mechanisms incorporated together can be found from suppliers like Winbond out of Taiwan. Other suitable processors may also be used. The memory 51 and processor/message generator may be combined into one component on either a printed circuit board or a system on a chip (SOC),” Lynn Column 7 Lines 13 – 28). Lynn does not disclose a motor controller and a motor pump. However, Choi discloses a similar soap dispenser with notification function. Choi further discloses a motor controller and a motor pump (see at least, “In the present embodiment, the integrated circuit 6 is an 8-bit controller with timing function, and is programmed to operate in such a way that when the infrared transmitter 91 and the infrared receiver 92 which together serve as the user
sensing means is triggered, the integrated circuit 6 activates the plunger driving means 4 and initiates the timing function in order to activate the LED light 101 and the speaker 102 which together serve as the notification means,” Choi [0029], “The integrated circuit 6 therefore activates the motor 42 of the plunger driving means 4 to drive the gear set 43 which in tum drives the driving gear 44 together with the circular disc 45 to rotate along a clockwise direction, and the driving member 46 is thereby driven to
move horizontally along the horizontal grooves 41 to drive the plunger 3 to move downwards as illustrated in FIG. 4. When the plunger 3 reaches the dispensing position, the plunger 3 depresses the pump dispensing means 21 to dispense liquid soap as illustrated in FIG. 5. At the same time, the
motor 42 continues its operation to drive the gear set 43 which in tum drives the driving gear 44 together with the circular disc 45 to rotate along the clockwise direction, and the driving member 46 is thereby driven to move horizontally along the horizontal grooves 41 to drive the plunger 3 to move upwards until the plunger reaches the default position where the plunger position sensor 5 is triggered,” Choi [0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aforementioned motor controller and motor pump of Choi in the invention of Lynn there allowing for the advantage of an “automatic soap dispenser,” that does “not require users to touch the soap container and thereby reducing the chances of dirtying
the hands or spreading germs,” Choi [0002].

Claim 9: Lynn and Choi disclose the dispenser of claim 7, wherein the microcontroller is configured to simultaneously send signals to the motor controller and the digital tone module (see at least, “At the same time when the motor 42 of the plunger driving means 4 is activated, the integrated circuit 6 initiates the timing function in order to activate the LED light 101 and the speaker 102 which together serve as the notification means,” Choi [0032]).

Claim 10: Lynn and Choi disclose the dispenser of claim 7, wherein the motor controller activates the motor to drive the pump to dispense a product housed within the reservoir (see at least, “The integrated circuit 6 therefore activates the motor 42 of the plunger driving means 4 to drive the gear set 43 which in tum drives the driving gear 44 together with the circular disc 45 to rotate along a clockwise direction, and the driving member 46 is thereby driven to move horizontally along the horizontal grooves 41 to drive the plunger 3 to move downwards as illustrated in FIG. 4. When the plunger 3 reaches the dispensing position, the plunger 3 depresses the pump dispensing means 21 to dispense liquid soap as illustrated in FIG. 5,” Choi [0031]).

Claim 11: Lynn and Choi disclose the dispenser of claim 7, wherein the digital tone module is configured to play a random audio tone when the sensor is triggered (see at least, “The order of communicating facts, trivia, entertainment or other information can be done in a random way, (e.g. random within a particular category a user has picked or random between categories), to keep it interesting,” Lynn Column 3 Lines 47 – 50).

Claim 13: Lynn and Choi disclose the dispenser of claim 7, further comprising an audio amplifier (see at least, “In some embodiments, an on/off button and/or a volume control are provided on the teaching/trivia/entertaining device to allow a user the option of using the soap dispensers with no noise output,” Lynn Column 7 Lines 7 – 10).

Claim 18: Lynn discloses the method of claim 14, wherein the dispenser further comprises a microcontroller and a digital tone module (see at least, “The electronics for teaching/entertaining or trivia communicating may comprise a memory/record keeping mechanism such as memory 51, processor/message generator means such 15 as processor 61, a transducer such as speaker 89, and power supply 21. Memory 51 may include, but is not limited to, random access memory (RAM), electrically erasable programmable read only memory (EEPROM), masked ROM, compact flash memory, secure data memory, any of various commercially available microprocessors, including digital signal processors or the like. Commercially available audible chips with memory and speaking mechanisms incorporated together can be found from suppliers like Winbond out of Taiwan. Other suitable processors may also be used. The memory 51 and processor/message generator may be combined into one component on either a printed circuit board or a system on a chip (SOC),” Lynn Column 7 Lines 13 – 28). Lynn does not disclose a motor controller and a motor pump. However, Choi discloses a similar soap dispenser with notification function. Choi further discloses a motor controller and a motor pump (see at least, “In the present embodiment, the integrated circuit 6 is an 8-bit controller with timing function, and is programmed to operate in such a way that when the infrared transmitter 91 and the infrared receiver 92 which together serve as the user sensing means is triggered, the integrated circuit 6 activates the plunger driving means 4 and initiates the timing function in order to activate the LED light 101 and the speaker 102 which together serve as the notification means,” Choi [0029], “The integrated circuit 6 therefore activates the motor 42 of the plunger driving means 4 to drive the gear set 43 which in tum drives the driving gear 44 together with the circular disc 45 to rotate along a clockwise direction, and the driving member 46 is thereby driven to move horizontally along the horizontal grooves 41 to drive the plunger 3 to move downwards as illustrated in FIG. 4. When the plunger 3 reaches the dispensing position, the plunger 3 depresses the pump dispensing means 21 to dispense liquid soap as illustrated in FIG. 5. At the same time, the motor 42 continues its operation to drive the gear set 43 which in tum drives the driving gear 44 together with the circular disc 45 to rotate along the clockwise direction, and the driving member 46 is thereby driven to move horizontally along the horizontal grooves 41 to drive the plunger 3 to move upwards until the plunger reaches the default position where the plunger position sensor 5 is triggered,” Choi [0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aforementioned motor controller and motor pump of Choi in the invention of Lynn there allowing for the advantage of an “automatic soap dispenser,” that does “not require users to touch the soap container and thereby reducing the chances of dirtying the hands or spreading germs,” Choi [0002].


Claim 19: Lynn and Choi disclose the method of claim 18, wherein the microcontroller simultaneously sends signals to the motor controller and the digital tone module (see at least, “At the same time when the motor 42 of the plunger driving means 4 is activated, the integrated circuit 6 initiates the timing function in order to activate the LED light 101 and the speaker 102 which together serve as the notification means,” Choi [0032]).

Claim 20: Lynn and Choi disclose the method of claim 18, wherein, wherein the digital tone module is configured to play a random audio tone when the sensor is triggered (see at least, “The order of communicating facts, trivia, entertainment or other information can be done in a random way, (e.g. random within a particular category a user has picked or random between categories), to keep it interesting,” Lynn Column 3 Lines 47 – 50).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynn and Choi in further view of Lewis et al. (US 2006/0067546 A1), hereinafter Lewis.

Claim 8: Lynn and Choi disclose the dispenser of claim 7, but do not disclose wherein the digital music module is an MP3 module. However, Lewis discloses a similar device for encouraging hand washing and further discloses wherein the digital music module is an MP3 module (see at least, “In a relatively cost effective embodiment, the audio playback device may be a relatively inexpensive digital playback
device, with the storage device 154 containing the message tracks in any suitable digital file format, such as MP3 WMA, and so forth,” Lewis [0069]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an MP3 module as disclosed by Lewis in the invention of Lynn and Choi thereby allowing for the advantage of a well-known format audio playback device that is also “relatively inexpensive,” Lewis [0069].

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynn and Choi in further view of Santamore (US 10,643,454 B1), hereinafter Santamore.

Claim 12: Lynn and Choi disclose the dispenser of claim 7, wherein the digital audio tone is stored on a removable card (see at least, “The use of different memory in the same apparatus by inserting and ejecting differing memory cards is well known in the art and be found in a variety of different types of apparatuses such as commercially available LeapPad® games, Game Boys®, iPods®, digital cameras and so forth,” Lynn Column 12 Lines 16 – 20) but does not disclose micro-SD. However, Santamore discloses a similar handwashing system and further discloses utilizing micro-SD (see at least, “Second microcontroller 150 may include a storage 152, such as a microSD card adapter,” Santamore Column 2 Lines 45 – 50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a microSD card as disclosed by Santamore in the invention of Lynn and Choi thereby expanding the invention to well-known memory cards thus making the invention more versatile.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SAUNDERS whose telephone number is (571)270-1063. The examiner can normally be reached Monday-Thursday, 9:00 a.m. - 4 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH SAUNDERS JR/Primary Examiner, Art Unit 2652